Title: From Thomas Jefferson to George Washington, 18 March 1792
From: Jefferson, Thomas
To: Washington, George


          
            Sunday Mar. 18. 1792.
          
          Th: Jefferson having received information that a vessel sails from New York for Amsterdam about Wednesday, is endeavoring to get ready the necessary papers for Messrs. Short and Carmichael, to go by tomorrow’s post. He beleives it impossible; but in order to take the chance of it, he troubles the President to sign the Commission to-day, which Mr. Taylor now carries to him for that purpose.
        